ICJ_118_ApplicationGenocideConvention_HRV_SRB_2012-01-23_ORD_01_NA_00_FR.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                      APPLICATION DE LA CONVENTION
                   POUR LA PRÉVENTION ET LA RÉPRESSION
                          DU CRIME DE GÉNOCIDE
                                (CROATIE c. SERBIE)


                          ORDONNANCE DU 23 JANVIER 2012




                                  2012
                           INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                     Application of the convention
                   ON THE PREVENTION AND PUNISHMENT
                       OF THE CRIME OF GENOCIDE
                                (CROATIA v. SERBIA)


                             ORDER OF 23 JANUARY 2012




2 CIJ1028.indb 1                                            1/07/13 15:58

                                            Mode officiel de citation :
                         Application de la convention pour la prévention et la répression
                                   du crime de génocide (Croatie c. Serbie),
                           ordonnance du 23 janvier 2012, C.I.J. Recueil 2012, p. 3




                                                Official citation :
                         Application of the Convention on the Prevention and Punishment
                                  of the Crime of Genocide (Croatia v. Serbia),
                               Order of 23 January 2012, I.C.J. Reports 2012, p. 3




                                                                                1028
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071142-5




2 CIJ1028.indb 2                                                                            1/07/13 15:58

                                                         23 JANVIER 2012

                                                         ORDONNANCE




                   APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
                         ET LA RÉPRESSION DU CRIME DE GÉNOCIDE
                                  (CROATIE c. SERBIE)




                   APPLICATION OF THE CONVENTION ON THE PREVENTION
                       AND PUNISHMENT OF THE CRIME OF GENOCIDE
                                  (CROATIA v. SERBIA)




                                                        23 JANUARY 2012

                                                            ORDER




2 CIJ1028.indb 3                                                           1/07/13 15:58

                    3 	 ﻿




                                   COUR INTERNATIONALE DE JUSTICE

        2012                                       ANNÉE 2012
      23 janvier
     Rôle général
       no 118                                     23 janvier 2012


                           APPLICATION DE LA CONVENTION
                        POUR LA PRÉVENTION ET LA RÉPRESSION
                               DU CRIME DE GÉNOCIDE
                                             (CROATIE c. SERBIE)



                                                 ORDONNANCE


                    Présents : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
                                Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna, Skot-
                                nikov, Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                                Donoghue, juges ; M. Couvreur, greffier.


                        La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 80 de son
                    Règlement,
                       Vu la requête enregistrée au Greffe de la Cour le 2 juillet 1999, par
                    laquelle la République de Croatie a introduit une instance contre la Répu-
                    blique fédérale de Yougoslavie « pour violation de la convention pour la
                    prévention et la répression du crime de génocide »,
                       Vu l’ordonnance en date du 14 septembre 1999, par laquelle la Cour a
                    fixé au 14 mars 2000 et au 14 septembre 2000, respectivement, les dates
                    d’expiration des délais pour le dépôt du mémoire de la République de
                    Croatie et du contre‑mémoire de la République fédérale de Yougoslavie,
                       Vu l’ordonnance en date du 10 mars 2000, par laquelle le président de
                    la Cour, à la demande de la Croatie, a reporté au 14 septembre 2000 et au

                    4




2 CIJ1028.indb 4                                                                                  1/07/13 15:58

                   4 	 application de convention génocide (ordonnance 23 I 12)

                   14 septembre 2001, respectivement, les dates d’expiration des délais pour
                   le dépôt du mémoire et du contre‑mémoire, et l’ordonnance en date du
                   27 juin 2000, par laquelle la Cour, à la demande de la Croatie, a reporté
                   au 14 mars 2001 et au 16 septembre 2002, respectivement, les dates d’ex-
                   piration de ces délais,
                      Vu le mémoire de la Croatie, déposé dans le délai ainsi prorogé,

                      Vu les exceptions préliminaires à la compétence de la Cour et à la rece-
                   vabilité de la requête qui ont été soulevées par la République fédérale de
                   Yougoslavie dans le délai fixé pour le dépôt du contre‑mémoire, tel que
                   prorogé,
                      Vu l’arrêt du 18 novembre 2008, par lequel la Cour a statué sur les
                   exceptions préliminaires soulevées par le défendeur,
                      Vu l’ordonnance en date du 20 janvier 2009, par laquelle la Cour a fixé
                   au 22 mars 2010 la nouvelle date d’expiration du délai pour le dépôt du
                   contre‑mémoire de la Serbie,
                      Vu le contre‑mémoire de la Serbie, déposé le 4 janvier 2010, et les
                   demandes reconventionnelles qu’il contient,
                      Vu l’ordonnance en date du 4 février 2010, par laquelle la Cour a
                   déclaré qu’en l’espèce, et compte tenu de l’absence d’objections de la
                   Croatie à la recevabilité des demandes reconventionnelles susvisées, elle
                   n’estimait pas devoir, au stade considéré, se prononcer définitivement sur
                   la question de savoir si lesdites demandes satisfaisaient aux conditions
                   énoncées au paragraphe 1 de l’article 80 du Règlement,
                      Vu cette même ordonnance en date du 4 février 2010, par laquelle la
                   Cour a prescrit la présentation d’une réplique de la Croatie et d’une
                   duplique de la Serbie portant sur les demandes soumises par les deux Par-
                   ties dans l’instance en cours, a déclaré que
                       « il éch[oyait] en outre, aux fins d’assurer une stricte égalité entre les
                       Parties, de réserver le droit, pour la Croatie, de s’exprimer une
                       seconde fois par écrit, dans un délai raisonnable, sur les demandes
                       reconventionnelles de la Serbie, dans une pièce additionnelle dont la
                       présentation pourrait faire l’objet d’une ordonnance ultérieure »,
                   et a fixé au 20 décembre 2010 et au 4 novembre 2011, respectivement, les
                   dates d’expiration des délais pour le dépôt de la réplique et de la duplique,
                      Vu la réplique déposée par la Croatie et la duplique déposée par la
                   Serbie dans les délais ainsi fixés ;
                      Considérant que, au cours d’une réunion tenue par le président de la
                   Cour avec les représentants des Parties le 16 janvier 2012, S. Exc.
                   Mme Andreja Metelko‑Zgombić, coagent de la Croatie, a indiqué que son
                   gouvernement souhaitait s’exprimer une seconde fois par écrit sur les
                   demandes reconventionnelles de la Serbie, dans une pièce additionnelle, et
                   a sollicité un délai de onze mois à compter de la date de dépôt de la

                   5




2 CIJ1028.indb 6                                                                                    1/07/13 15:58

                   5 	 application de convention génocide (ordonnance 23 I 12)

                   duplique pour présenter ladite pièce additionnelle ; et que M. Saša Obra-
                   dović, agent de la Serbie, a notamment indiqué que son gouvernement ne
                   voyait pas d’objection à la demande de la Croatie tendant à pouvoir pré-
                   senter une pièce additionnelle mais estimait qu’un délai de huit mois serait
                   suffisant pour permettre à la Croatie de la préparer ;
                       Compte tenu des vues des Parties,
                      Autorise la présentation par la République de Croatie d’une pièce addi-
                   tionnelle portant exclusivement sur les demandes reconventionnelles pré-
                   sentées par la République de Serbie ;
                      Fixe au 30 août 2012 la date d’expiration du délai pour le dépôt de
                   cette pièce ;
                      Réserve la suite de la procédure.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le vingt‑trois janvier deux mille douze, en trois exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de la République de
                   Croatie et au Gouvernement de la République de Serbie.


                                                                          Le président,
                                                                 (Signé) Hisashi Owada.
                                                                            Le greffier,
                                                               (Signé) Philippe Couvreur.




                   6




2 CIJ1028.indb 8                                                                                    1/07/13 15:58

2 CIJ1028.indb 10   1/07/13 15:58

                    printed in france



                                        ISSN 0074-4441
                                        ISBN 978-92-1-071142-5




2 CIJ1028.indb 12                                                1/07/13 15:58

